Citation Nr: 1824125	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  08-08 351	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss, previously claimed as left ear hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel

INTRODUCTION

The Veteran served active duty in the United States Army from January 1971 to August 1973 with service to the Republic of Vietnam from September 1971 to August 1972.  Additionally, the Veteran served in the Ohio Army National Guard from April 1976 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2015, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file. 

In October 2015 and June 2017, the Board remanded the case for further development.  It has since been returned to the Board.


FINDING OF FACT

The Veteran has not been shown to have bilateral hearing loss that is a result of noise exposure while in active service or that manifested in service or within one year thereafter or that is otherwise related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As noted above, the Board remanded the claim in October 2015 and June 2017 for further development.  In the October 2015 remand, the Board found the April 2011 VA examination was inadequate as it did not address the minimal loss of hearing indicated in the Veteran's flight physicals.  Therefore, the AOJ was instructed to afford the Veteran another VA examination for both the left and right ears.  Additionally, the AOJ was directed to verify the Veteran's date and type of service, as well as obtain outstanding VA and private treatment records.

Again, in June 2017, the Board remanded the claim for further development.  In the remand, the Board found the December 2015 VA examination was inadequate because it was based on the fact the Veteran was not treated for hearing loss in service or in close proximity thereafter.  The claim was remanded for addendum opinion to address whether the Veteran's hearing loss was related to his noise exposure while in service or his periods of service while in the National Guard.  Additionally, the Board sought an opinion that addresses whether the Veteran's bilateral hearing loss was caused by or aggravated by his service-connected tinnitus.  Having completed the remand directives, the Board finds that the AOJ has also complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes no error or issue precludes the Board from addressing the merits of this appeal.




Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Sensorineural hearing loss is considered to be a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§1101, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of bilateral hearing loss.  In the January 1971, March 1971, February 1972, August 1973, April 1976, and August 1978 report of medical examinations and report of medical histories, the Veteran's hearing was found to be normal despite a minimal difference in hearing levels.  Further, the Veteran denied having a medical history of hearing loss at that time.  

The Board notes the Veteran has other service-connected disabilities related to his ears.  However, for this decision, the Board will only discuss the Veteran's claim for bilateral hearing loss.  

The Veteran's hearing was evaluated in February 2011.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT
5
5
0
5
15

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

Again, in July 2002, the Veteran's hearing was evaluated.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
10
LEFT
10
15
10
15
35

Speech audiometry revealed speech recognition ability of 45 percent in both ears.  The Veteran was noted to have history of noise exposure while in service.

A January 2010 primary care note referenced the Veteran's hearing loss history but provided no further detail about its relation to military service.

In a July 2010 VA examination, the Veteran was found to have no hearing loss due to his military service nor any hearing loss secondary to any other complications of ear disease.  

In an April 2011 VA examination in connection with his claim for service connection for hearing loss, the examiner noted the Veteran was exposed to noise while serving as an aircraft crewman.  The Veteran reported being exposed to the noise of helicopters, gunfire, and active noise on the flight line while not wearing hearing protection.  

On the authorized audiological evaluation in April 2011 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
10
15
LEFT
20
20
15
20
50

Speech audiometry revealed speech recognition ability of 94 percent in both ears.

The Veteran was found to have right ear hearing loss that was not disabling for VA rating purposes, and moderate to high sensorineural hearing loss in the left ear.  The examiner noted that an Institute for Medicine Report indicated that noise-induced hearing loss occurs immediately and there is no scientific support for delayed hearing loss because of noise exposure.  Because there was no hearing loss indicated at the time of the Veteran's discharge from service, the examiner opined that it was less likely than not the Veteran's hearing loss was related to his noise exposure in service.

In December 2015, the Veteran was afforded another VA examination.  On the authorized audiological evaluation in December 2015 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
20
25
LEFT
30
25
15
20
40

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

The Veteran was found to have bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not the Veteran's hearing loss was related to his service, finding that entry and discharge examinations showed his hearing to be normal despite the noise exposure.

In compliance with a June 2017 Board remand, the AOJ obtained an addendum VA opinion in July 2017 based on the December 2015 VA examination.  The examiner indicated it was less likely than not the Veteran's hearing loss was related to an in-service injury, event or illness finding that medical evidence shows hearing loss was not experienced until years after service.  It was noted the Veteran's hearing loss began many years after his service in the National Guard.  There was no evidence to show his left ear hearing loss until 2001, 22 years after separation from the National Guard.  During examinations in 2001, 2002, and 2011, the Veteran's hearing in his right ear was normal and hearing loss was not found until 2015, 36 years after his separation from service.  Further, it was indicated there was no evidence to support delayed-onset hearing loss.  As it relates to secondary basis, the examiner stated that tinnitus is a symptom of damage to the auditory system and does not cause hearing loss despite the fact hearing loss may occur with tinnitus.  

The Board notes the Veteran asserted that his hearing loss began in service but passed his hearing examinations by getting clues and watching the buttons pressed by the examiner.  He is competent to report his experience and symptoms following service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303 (a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).
In this case, the Board finds the Veteran is competent to state that his hearing loss began in service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service.  Objective testing during and following service revealed that the Veteran's hearing was within normal limits during service.  As such, there is affirmative evidence showing the Veteran did not have hearing loss in service.  Additionally, subsequent evaluations following service revealed the Veteran did not have hearing loss.  

For the foregoing reasons, the Board finds that the history regarding the onset of the Veteran's hearing loss in service is not credible.  Accordingly, the Board finds that the Veteran's hearing loss did not manifest in service or within one year thereafter and that there has been no continuity of symptomatology since his period of service.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued he was exposed to acoustic trauma during his military service which caused his hearing loss.  See October 2011 and October 2013 Veteran statements.  See also July 2015 Board hearing testimony.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure.  See 38 C.F.R. § 3.159 (a)(2).  Moreover, the post-service medical records show that the Veteran has been diagnosed with bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his noise exposure in service.

As stated above, the December 2015 examiner found the Veteran had bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not the Veteran's hearing loss was related to his service, finding that his entry and discharge examinations showed his hearing to be normal despite the noise exposure.  However, the Board found the opinion to be inadequate as it was based on a lack of in-service treatment records.  Therefore, the Board finds the examiner's opinion has limited probative value. 

As stated above, another medical opinion was obtained in July 2017 in which the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in service.  In so doing, it was noted the Veteran was not diagnosed with hearing loss until 2001 in his left ear and 2015 in his right ear.  Further, the examiner referred to medical evidence in the December 2015 examination to show there was no medical support to link delayed onset hearing loss to the Veteran's current hearing loss condition.  As it relates to secondary basis, the examiner stated that tinnitus is a symptom of damage in the auditory system and does not result in hearing loss despite the fact hearing loss may occur with tinnitus.  The Board affords substantial probative weight to this opinion as it is based on a factually accurate review of the medical and lay evidence of record and on medical principles.  The examiner also provided a rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board does acknowledge that the Veteran has asserted that his right ear hearing loss is related to his military service.  However, even assuming that he is competent to render such an opinion, the Board finds that the July 2017 examiner's opinion is more probative, as it was provided by an audiologist with knowledge, training, and expertise and is supported by a rationale based on such knowledge, a review of the claims file and medical literature, and the Veteran's medical history.

Based on the foregoing, the evidence does not show that the Veteran has current bilateral hearing loss that manifested in service or within one year thereafter or that is otherwise causally related thereto.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim, and service connection is not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


